Opinion op the Court by
Judge Nunn
Reversing.
Decided upon tbe authority of Yellow Chief Coal Company’s Trustee v. Johnson, this day decided.,
*670Except the amount of money involved, the issues and the principles of law applicable thereto, as well as the judgment appealed from, are identical with those in the case of Yellow Chief Coal Company’s Trustee v. Johnson, this day decided.
On the authority of that case, the judgment is reversed, with direction for proceedings in the lower court consistent with the opinion rendered in that case.